In The
                              Court of Appeals
                     Seventh District of Texas at Amarillo
                             ________________________

                                 No. 07-21-00088-CV
                             ________________________


                          JOHN T. GONZALES, APPELLANT

                                            V.

                             ALICIA POUNDS, APPELLEE



                          On Appeal from the 53rd District Court
                                   Travis County, Texas
             Trial Court No. D-1-FM-18-000396; Honorable Jan Soifer, Presiding


                                     February 4, 2022

                            MEMORANDUM OPINION
                       Before PIRTLE and PARKER and DOSS, JJ.


      This appeal involves post-divorce enforcement matters surrounding the dissolution

of the marriage between Appellant, John T. Gonzales, and Appellee, Alicia Pounds.

Gonzales appeals the trial court’s Order on Motion for Enforcement entered in the

underlying cause following a hearing on competing motions for enforcement of the parties’

Agreed Final Decree of Divorce. The trial court’s order found that the present unpaid
balance of an “equalization judgment” owed by Pounds to Gonzales under the terms of

the original decree was $200,285.28; however, the trial court ordered that the unpaid

balance be reduced or offset by (1) $86,237.56 for Gonzales’s one-half of the parties’

2017 tax liability, (2) $30,572.00 for the penalties and interest accrued on the parties’

2017 federal taxes paid, (3) $14,220.00 for attorney’s fees paid by Pounds to Walters

Gilbreath, PLLC, (4) $17,590.00 for attorney’s fees paid by Pounds for Five Stone Tax

Advisers, and (5) $3,818.25 for Gonzales’s one-half of the fees paid to John Knox for

preparation of the parties’ 2017 joint federal tax return.                  Via this appeal, Gonzales

challenges the trial court’s order through eight issues. 1 We will affirm in part and reverse

and remand in part.


        BACKGROUND

        Gonzales filed for divorce on January 22, 2018, and an Agreed Final Decree of

Divorce was subsequently entered on March 7, 2019. The decree made provisions for

the conservatorship and support of three minor children and the division of the community

estate of the parties. Pursuant to that decree, Pounds was awarded a business; however,

she was required to pay Gonzales for his community interest in that business. To that

end, Gonzales was granted an “equalization judgment” in the amount of $770,000,

secured by Pounds’s primary residence and certain other rental properties awarded to

her by the decree. Pounds was also required to pay the equalization judgment in monthly

installments of $23,333, with a three percent interest rate beginning February 1, 2019.



         1 Originally appealed to the Third Court of Appeals, sitting in Austin, this appeal was transferred to

this court by the Texas Supreme Court pursuant to its docket equalization efforts. TEX. GOV’T CODE ANN. §
73.001 (West 2013). Should a conflict exist between precedent of the Third Court of Appeals and this court
on any relevant issue, this appeal will be decided in accordance with the precedent of the transferor court.
TEX. R. APP. P. 41.3.

                                                      2
Pounds paid those installments to Gonzales until March 2020. Pounds defaulted on the

payments and an acceleration clause in the periodic payment agreement contained in the

decree was triggered, causing the full amount of the judgment to become immediately

due and payable. 2


        Per the parties’ agreement, an accountant, John Knox, was to prepare the parties’

tax returns. Knox prepared for the parties both their corporate and individual returns. At

issue here is the 2017 federal joint tax return, the last joint tax return due for income

earned prior to the divorce. The parties incurred a tax liability of approximately $199,000

for that tax year. The Decree set forth that Pounds was to pay an initial $60,000, plus

penalties and interest “arising solely out of the failure to previously make the $60,000

payment to the Internal Revenue Service.” The parties were then to each pay one-half

of the remaining tax liability, plus any penalties and interest. Knox prepared the 2017 tax

return on June 10, 2019. Pounds immediately provided her consent to Knox to file the

return. However, Gonzales did not. Due to his expertise as a tax consultant, Gonzales

requested certain documents to review before consenting to the filing of their return.

Evidence presented at trial showed he received those documents in the summer of 2020 3

and within a week, he informed Knox and Pounds that he found additional medical

expenses of $6,000 and $111,962 in standard deductions, giving the parties a tax credit




        2 Gonzales testified he attempted foreclosure proceedings but was unable to do so due to COVID-
19 restrictions. He told the court he had incurred over $10,000 in attorney’s fees as part of that process.

          3 The parties disagree as to which of them caused the delay. Pounds contends Gonzales refused

to respond to inquiries regarding his consent to file the 2017 tax return, but Gonzales contends he could
not access or obtain the documents he requested from Pounds for well over a year. After hearing evidence,
the trial court determined it was Gonzales’s inaction that caused the delay.

                                                    3
of approximately $58,250. Gonzales finally provided consent to file the 2017 tax return

the day before the hearing in this matter.


        Pounds testified that she defaulted on the payments to Gonzales in March 2020

because without the 2017 tax return she could not refinance her properties and thus had

to choose whether to meet her payroll obligations for the business or to pay Gonzales.

She admitted that at one point, she told Gonzales she was diverting the monthly payments

due to him to the IRS but later acknowledged that was untrue.


        To secure payment of the $770,000 equalization judgment, an owelty lien 4 was

placed on the real property that was awarded to Pounds in the division of assets. At

Pounds’s request, the trial court also ordered that any money from the sale of that real

property be placed in a trust account. Pounds sold her primary residence in August 2020

and the proceeds from that sale were placed in that trust account. Thereafter, the parties

filed competing motions for enforcement of the Agreed Final Decree of Divorce and

disposition of the money in that trust was delayed until such time as the trial could

determine whether Pounds was entitled to any offsets.


        The trial court held a hearing on the parties’ motions in October 2020. 5 Through

that hearing, Pounds sought to offset the judgment owed to Gonzales by one-half of the


        4  An owelty is the difference in value that results when a court divides real property into shares of
unequal value in partition proceedings. McNally v. McNally, No. 02-18-00142-CV, 2020 Tex. App. LEXIS
7211, at *17-18 (Tex. App.—Fort Worth Sept. 3, 2020, pet. denied) (mem. op.) (citation omitted). The court
may then order an owelty payment to equalize the shares’ value and impose a lien on the greater share in
favor of the recipient of the lesser share to secure the owelty payment. Id. (citation omitted). “Application
of the doctrine of owelty is limited to those cases in which partition in kind is adjudged.” Id. (citing Rodriguez
v. Rivas, 573 S.W.3d 447, 453 (Tex. App.—Amarillo 2019, no pet.); Travelers Ins. Co. v. Nauert, 200
S.W.2d 661, 665 (Tex. App.—El Paso 1941, no writ) (“In case there be a partition in kind, owelty may be
adjudged to achieve a fair and equitable partition.”)).

        5   The hearing was held via Zoom in accordance with COVID-19 protocols.

                                                        4
remaining tax liability owed as well as by other fees, including attorney’s fees. By that

time, Pounds had filed a separate tax return for 2017 and had entered a payment plan

with the IRS by which she paid $1,000 per month until February 2021, after which she

was to pay $23,000 per month. 6 Pounds asked the trial court to order the filing of the

2017 joint tax return, to deduct $94,000 (one-half of remaining tax liability) from the

equalization judgment, to hold Gonzales responsible for the late penalties and interest, 7

and to require Gonzales to pay one-half of monies she paid to Knox as well as one-half

of the attorney’s fees she had incurred.


        Gonzales asked the trial court to find that Pounds failed to timely pay her

installment payments to him and failed to cure the default by paying the full amount once

it was accelerated. He also asked the trial court to award to him the full amount held in

the trust account from the sale of Pounds’s residence as partial payment on the

accelerated equalization judgment. Third, he requested that the trial court award him

reasonable and necessary attorney’s fees as they related to the enforcement motions.

Lastly, he asked the trial court to allow him discretion to enter a payment plan with the

IRS or to negotiate and pay a lower lump sum to satisfy his tax liability to the IRS.




        6Pounds testified that Gonzales does not pay on his obligations, and accordingly, she believed a
payment plan with the IRS was inadvisable. In the event Gonzales did not pay his IRS obligations, the IRS
would be entitled to seek payment from her. She owned properties and other assets while Gonzales owned
only a home and two rather invaluable vehicles.
        7Testimony at the hearing indicated that had Gonzales consented in June 2019 to the filing of the
2017 tax return, the parties would not have incurred the additional late penalties and interest.

                                                   5
        At the conclusion of the hearing, the trial court asked each party to submit

attorney’s fees requests and written closing arguments by the Friday of the following

week.


        Two months after the hearing, the trial court entered its Order on Motion for

Enforcement. In it, it denied the relief Gonzales requested and stated the following:


        IT IS ORDERED that the equalization judgment owed from ALICIA
        POUNDS to JOHN GONZALES under the parties’ Agreed Final Decree of
        Divorce is currently $200,285.28 (after the payment of $40,000.00, which
        JOHN GONZALES has already received).

        IT IS ORDERED that the above-mentioned equalization judgment shall be
        offset by the following judgments against JOHN GONZALES:

              a. $86,237.56 for JOHN GONZALES’ one-half of the parties’
              2017 tax liability (to be paid directly to the IRS);

              b. $30,572.00 for the penalties and interest accrued on the
              parties’ 2017 taxes since June 15, 2019 (to be paid directly to
              the IRS);

              c. $14,220.00 for Walters Gilbreath, PLLC’s’ attorney’s fees;

              d. $17,590.00 for Five Stone Tax Advisers’ attorney’s fees;
              and

              e. $3,818.25 for JOHN GONZALES’ one-half of the fees due
              to John Knox for preparation of the parties’ tax returns.

        As a result of the above offset, IT IS THEREFORE ORDERED that the
        equalization judgment currently due from ALICIA POUNDS to JOHN
        GONZALES is $47,847.47. IT IS ORDERED that this amount shall be paid
        to JOHN GONZALES from the funds currently held in trust with Evans
        Family Law Group.

        IT IS ORDERED that after the payment of $86,237.56 and $30,572.00
        directly to the IRS from the funds held in trust with Evans Family Law Group,
        any remaining amount held in Evans Family Law Group trust account shall
        be paid to ALICIA POUNDS.

        ALICIA POUNDS is ORDERED to pay the IRS directly for her one-half of
        the parties’ 2017 tax liability being $86,237.56, as well as one-half of any

                                             6
       and all remaining penalties and interest owed on the parties’ 2017 taxes
       after JOHN GONZALES has made his $30,572.00 payment.

       Thereafter, Gonzales filed with the trial court a request for findings of fact and

conclusions of law. The court entered its findings and conclusions on January 28, 2021.

Gonzales also filed a motion for new trial and a request for a temporary restraining order.

Gonzales then appealed the trial court’s order, bringing eight issues before this court.

Pounds did not favor this court with a brief.


       ANALYSIS

       STANDARD OF REVIEW

       When reviewing a decree of divorce, a trial court’s property division is reviewed

under an abuse of discretion standard. Swaab v. Swaab, 282 S.W.3d 519, 524 (Tex.

App.—Houston [14th Dist.] 2008, pet. dism’d w.o.j.). Likewise, a trial court’s ruling on a

post-decree motion to enforce or clarify a decree of divorce is reviewed under an abuse

of discretion standard. In re Marriage of McDonald, 118 S.W.3d 829, 832 (Tex. App.—

Texarkana 2003, pet. denied).


       In a family law case, legal and factual sufficiency of the evidence are not

independent grounds for reversal, but they are relevant factors in assessing whether the

trial court abused its discretion. Moore v. Moore, 383 S.W.3d 190, 198 (Tex. App.—

Dallas 2012, pet. ref’d).   To determine whether the trial court abused its discretion

because the evidence was either legally or factually insufficient to support a trial court’s

discretionary decision, we consider whether the trial court: (1) had sufficient evidence on

which to exercise that discretion or (2) erred in the application of that discretion. Moroch

v. Collins, 174 S.W.3d 849, 857 (Tex. App.—Dallas 2005, pet. denied). We conduct the


                                                7
applicable sufficiency review when considering the first prong of the test. Id. (citation

omitted). We then determine whether, based on the elicited evidence, the trial court made

a reasonable decision. Id. (citation omitted). A trial court does not abuse its discretion if

there is some evidence of a substantive and probative character to support the decision.

Id. (citation omitted).


       In an appeal from a bench trial, the trial court’s findings of fact have the “same

force and dignity” as a jury’s answers to jury questions. Anderson v. City of Seven Points,

806 S.W.2d 791, 794 (Tex. 1991). As such, we review a trial court’s findings of fact under

the same legal and factual sufficiency of the evidence standards used to determine

whether sufficient evidence exists to support an answer to a jury question. Ortiz v. Jones,

917 S.W.2d 770, 772 (Tex. 1996). We review the trial court’s conclusions of law de novo.

Smith v. Smith, 22 S.W.3d 140, 143-44 (Tex. App.—Houston [14th Dist.] 2000, no pet.).

In that regard, we will follow a trial court’s conclusion of law unless it is erroneous as a

matter of law. Id. at 144.


       A party appealing from a non-jury trial in which the trial court made findings of fact

and conclusions of law should direct a sufficiency of the evidence attack at specific

findings of fact, rather than at the judgment as a whole. Betancourt v. Ohmer, No. 09-18-

00121-CV, 2019 Tex. App. LEXIS 323, at *7-8 (Tex. App.—Beaumont Jan. 17, 2019, no

pet.) (mem. op.) (citing Nw. Park Homeowners Ass’n, Inc. v. Brundrett, 970 S.W.2d 700,

704 (Tex. App.—Amarillo 1998, pet. denied)).


       A challenge to an unidentified finding of fact may be sufficient if we can fairly

determine from the argument the specific finding of fact that the appellant challenges.


                                             8
Betancourt, 2019 Tex. App. LEXIS 323, at *8 (citing Shaw v. Cty. of Dallas, 251 S.W.3d

165, 169 (Tex. App.—Dallas 2008, pet. denied) (citing Tittizer v. Union Gas Corp., 171

S.W.3d 857, 863 (Tex. 2005)). Although here Gonzales fails to challenge any specific

finding of fact in any of the discussions of his issues, we can fairly determine from the

arguments which findings Gonzales is challenging.


       ISSUE ONE—ABUSE OF DISCRETION REGARDING PENALTIES AND INTEREST ACCRUED

       Through his first issue, Gonzales argues the trial court abused its discretion by

ordering him to pay one hundred percent of the penalties and interest that accrued on the

parties’ 2017 tax liability from June 10, 2019, until the date of the enforcement hearing.

He contends this order improperly modified or changed the agreed-upon division of

property set forth in the Agreed Final Decree of Divorce.


       Gonzales argues the trial court abused its discretion in making this order

“especially when [Gonzales’s] reasonable efforts to review the underlying documentation

resulted in a reduction in tax liability exceeding $106,000.” He further argues that the

Family Code is “very clear that the trial court lacks the authority to modify or amend the

Final Decree.” TEX. FAM. CODE ANN. §§ 9.002, 9.007(a) (West 2020). See also Powell v.

Stover, 165 S.W.3d 322, 324 (Tex. 2005) (orig. proceeding) (a trial court abuses its

discretion when it fails to analyze or apply the law correctly). He says the trial court did

so here because it “carved out additional obligations” that resulted in additional debts

being awarded to him.


       An agreed property division incorporated into a final divorce decree is treated as a

contract and is controlled by the rules of construction applicable to ordinary contracts.


                                             9
Gulliksen v. Gulliksen, No. 02-20-00203-CV, 2021 Tex. App. LEXIS 3493, at *6 (Tex.

App.—Fort Worth May 6, 2021, no pet.) (mem. op.) (citing Howard v. Howard, 490 S.W.3d

179, 184 (Tex. App.—Houston [1st Dist.] 2016, pet. denied) (citing Allen v. Allen, 717

S.W.2d 311, 313 (Tex. 1986)). “The same rules of interpretation apply in ascertaining the

meaning of judgments as in ascertaining the meaning of other written instruments.”

Cortez v. Chapa, No. 13-19-00193-CV, 2021 Tex. App. LEXIS 284, at *15-16 (Tex.

App.—Corpus Christi Jan. 14, 2021, no pet.) (mem. op.) (citing Treadway v. Shanks, 110

S.W.3d 1, 6 (Tex. App.—Dallas 2000, pet. granted), aff’d, 110 S.W.3d 444 (Tex. 2003)

(citing Lone Star Cement Corp. v. Fair, 467 S.W.2d 402, 404-05 (Tex. 1971)). Whether

a written instrument is ambiguous is a question of law. Cortez, 2021 Tex. App. LEXIS

284, at *15-16 (citing Pathfinder Oil & Gas, Inc. v. Great Western Drilling, Ltd., 574 S.W.3d

882, 889 (Tex. 2019)). “A document is ambiguous only when the application of pertinent

rules of interpretation results in genuine uncertainty as to which one of two or more

meanings is proper.” Cortez, 2021 Tex. App. LEXIS 284, at *16 (citing Treadway, 110

S.W.3d at 6 (citing Universal C.I.T. Credit Corp. v. Daniel, 150 Tex. 513, 243 S.W.2d 154,

157 (Tex. 1951)). A written instrument “is not ambiguous simply because the parties

disagree over its meaning.” Cortez, 2021 Tex. App. LEXIS 284, at *16 (citing Dynegy

Midstream Servs., Ltd. P'shp v. Apache Corp., 294 S.W.3d 164, 168 (Tex. 2009) (citing

Columbia Gas Transmission Corp. v. New Ulm Gas, Ltd., 940 S.W.2d 587, 589 (Tex.

1996)).


       If the written instrument can be given a certain or definite legal meaning or

interpretation, then there is no ambiguity, and the court will construe the instrument as a

matter of law. Cortez, 2021 Tex. App. LEXIS 284, at *16 (citing Pathfinder, 574 S.W.3d


                                             10
at 889; Coker v. Coker, 650 S.W.2d 391, 393 (Tex. 1983)). Our primary objective is to

give effect to the instrument’s written expression. Cortez, 2021 Tex. App. LEXIS 284, at

*16 (citing URI, Inc. v. Kleberg County, 543 S.W.3d 755, 763 (Tex. 2018) (citing Valence

Operating Co. v. Dorsett, 164 S.W.3d 656, 662 (Tex. 2005)). “[T]he parties’ intent is

governed by what they said, not by what they intended to say but did not.” Cortez, 2021

Tex. App. LEXIS 284, at *16 (citing Fiess v. State Farm Lloyds, 202 S.W.3d 744, 746

(Tex. 2006) (citing Balandran v. Safeco Ins. Co. of Am., 972 S.W.2d 738, 741 (Tex.

1998)). We interpret the language of a written instrument “according to its ‘plain, ordinary,

and generally accepted meaning’ unless the instrument directs otherwise.” Cortez, 2021

Tex. App. LEXIS 284, at *16 (citing URI, Inc., 543 S.W.3d at 764 (quoting Heritage Res.,

Inc. v. NationsBank, 939 S.W.2d 118, 121 (Tex. 1996)).


       We agree that the trial court does not have the authority to alter, amend, modify,

or change the division of property made or approved in the decree of divorce or alter or

change the substantive division of the property. TEX. FAM. CODE ANN. § 9.007(a). The

trial court “may specify more precisely the manner of effecting the property division

previously made or approved if the substantive division of the property is not altered or

changed.” TEX. FAM. CODE ANN. § 9.006(b) (West 2020). The question before us, then,

is whether the trial court’s order that Gonzales alone pay the penalties and interest

assessed against the tax liability of the couple from June 2019 to the date of the

enforcement hearing altered, amended, modified, or changed the division of the property

set forth in the Agreed Final Decree of Divorce or whether it merely clarified or enforced

the agreement.




                                             11
      The divorce decree states, as it pertains to 2017 tax liability, that Gonzales and

Pounds:

      shall be fifty percent (50%) responsible for the payment of any additional
      tax liability, including any penalty and interest remaining after the payment
      of the $60,000.00 by ALICIA POUNDS. IT IS ORDERED that John Knox,
      CPA[,] shall determine the amount each party shall pay pursuant to the
      terms of the Arbitration Award dated February 19, 2019.

(Emphasis added).

      Taking into consideration the rules concerning interpretation of written

agreements, we note the plain language of the decree clearly provides that Gonzales and

Pounds agreed that each party would pay fifty percent of the 2017 tax liability, including

any penalty and interest remaining after Pounds’s $60,000.00 payment. The parties’

intent is clear and unambiguous. However, at the time of the entry of the decree, the

parties had not incurred the additional $30,572.00 in penalties and interest because the

filing of the 2017 tax return had not yet been delayed. By the time of the enforcement

hearing, however, the filing had been delayed for a long period of time. The trial court

heard evidence that the delay was due solely to Gonzales’s inaction and set forth in its

conclusions of law that “JOHN GONZALES’S inaction since June 15, 2019 caused the

accrual of penalties and interest on the parties’ 2017 federal income tax liability in an

amount of $30,572.00; thus, the Court ordered JOHN GONZALES to pay these penalties

and interest.” While, based on the record before us, we can see the equities the trial

court may have been trying to address, the agreement of the parties was clear and

unambiguous—each party was to pay one-half of any penalty and interest remaining after

Pounds’s $60,000.00 payment. To the extent that the trial court ordered otherwise, it

altered or amended both the agreement of the parties and the prior decree of divorce and,


                                           12
in doing so, it acted without reference to any guiding rules or principles. As such, it

abused its discretion. Gonzales’s first issue is sustained.


       ISSUE TWO—ABUSE OF DISCRETION IN ORDERING GONZALES TO PAY TAX LIABILITY
                 IMMEDIATELY OUT OF FUNDS RECEIVED IN EQUALIZATION JUDGMENT

       Via his second issue, Gonzales argues the trial court abused its discretion when it

credited as an offset his one-half of the parties’ 2017 tax liability against the outstanding

balance of the equalization judgment and authorized the Evans Family Law Group, to pay

those sums directly to the IRS. He argues this modified the property division set forth in

the divorce decree in violation of section 9.007(a) of the Family Code. See TEX. FAM.

CODE ANN. § 9.007(a). In addition, Gonzales argues, the court permitted Pounds to enter

into a monthly installment plan with the IRS that would result in additional penalties and

interest for which he could be liable.


       Gonzales asserts that the ruling of the trial court was not an attempt to clarify the

divorce decree but rather was “castigatory in nature” and exceeded the authority of the

trial court, given that there was no time standard for making any payment to the IRS in

the Agreed Final Decree of Divorce.        Moreover, Gonzales contends, Pounds never

completed personal service on him as it related to the enforcement pleading and

accordingly, she was precluded from obtaining a contempt ruling against him.


       Here, we disagree with Gonzales’s contentions. First, the trial court’s order does

not impose any financial or monetary obligation that did not previously exist, and, as such,

Gonzales has not identified any new obligation imposed by the trial court’s order that was

not already present in the divorce decree. Hollingsworth v. Hollingsworth, 274 S.W.3d

811, 819 (Tex. App.—Dallas 2008, no pet.). The plain language of the divorce decree

                                             13
indicates the parties agreed that each party was responsible for one-half of the couples’

2017 tax liability. Because the decree did not specifically state how that payment was to

be made, the trial court’s order simply clarified and enforced the obligation already set

forth in the decree. The imposition of a specific time and manner for Gonzales to pay his

existing obligation did not alter, amend, modify, or change the underlying property

division. Gills v. Harris, No. 11-15-00018-CV, 2017 Tex. App. LEXIS 908, at *6 (Tex.

App.—Eastland Feb. 2, 2017, no pet.) (mem. op.) (citing Hollingsworth, 274 S.W.3d at

819).


        Further, it is irrelevant that Pounds had previously entered into a payment plan

with the IRS to pay her one-half of the parties’ 2017 tax liability as she was attempting to

fulfill her responsibility under the parties’ Agreed Final Decree of Divorce. Nevertheless,

the trial court also ordered Pounds to “pay the IRS directly for her one-half of the parties’

2017 tax liability being $86,237.56, as well as one-half of any and all remaining penalties

and interest owed on the parties’ 2017 taxes after JOHN GONZALES has made his

$30,572.00 payment.”      As such, there was no payment plan from which additional

penalties and interest could result. Lastly, we note no contempt ruling was made against

Gonzales. Accordingly, we overrule Gonzales’s second issue.


        ISSUE THREE—ABUSE OF DISCRETION IN AWARD              OF   EQUALIZATION JUDGMENT
                    WITHOUT THREE PERCENT INTEREST

        By his third issue, Gonzales argues the trial court abused its discretion by

modifying the property division as set forth in the Agreed Final Decree of Divorce, violating

section 9.007(a) of the Family Code, when it determined the unpaid balance of the




                                             14
equalization judgment awarded to him, without including the three percent interest as

ordered in the decree.


       During the hearing, Pounds told the court the total amount owed to Gonzales was

$200,285.28, taking into consideration a $40,000.00 payment she previously made to

him. Gonzales, on the other hand, told the court that Pounds owed him $223,325.11,

taking into consideration the three percent interest Pounds owed to Gonzales, as

provided for in the decree.       Because the trial court found Pounds owed to him

$200,285.28, Gonzales argues, it erred because that figure did not include the required

three percent interest for the period of time at issue.


       The Agreed Final Decree of Divorce included a provision concerning the

equalization judgment that read, “By agreement of the parties, such judgment shall be

without penalty for pre-payment and interest on such judgment shall be abated until

February 1, 2019. Thereafter, IT IS ORDERED that beginning on February 2, 2019 said

money judgment shall incur three percent (3%) statutory interest.”


       We apply the standards of interpretation of written judgments here as set forth in

our discussion of Gonzales’s first issue. In doing so, we find the plain language of the

decree provides that a three percent interest should be imposed on the remaining balance

of the equalization judgment. Because the trial court’s order failed to include that interest,

we find the trial court erred. We sustain Gonzales’s third issue.




                                             15
       ISSUE FOUR—ABUSE OF DISCRETION IN DETERMINING INTEREST             AND   PENALTIES   IN
                  ABSENCE OF EXPERT TESTIMONY

       In his list of appellate issues, Gonzales sets forth a statement that the trial court

abused its discretion in determining the interest and penalties related to the parties’ 2017

tax liability from June 10, 2019, through the enforcement hearing was $30,572.00

because there was no expert testimony provided. Gonzales does not, however, set forth

any argument or cite any legal authority in his appellate brief on this issue. His argument

proceeds from a discussion of issue three to a discussion of issues five and six. As such,

he has presented nothing for our review and has waived this issue. See TEX. R. APP. P.

38.1(i) (“The brief must contain a clear and concise argument for the contentions made,

with appropriate citations to authorities and to the record.”); WorldPeace v. Comm’n for

Lawyer Discipline, 183 S.W.3d 451, 460 (Tex. App.—Houston [14th Dist.] 2005, pet.

denied) (finding waiver of appellate arguments in the absence of “argument or citations

to the record or to authority”). We thus overrule Gonzales’s fourth issue.


       ISSUES FIVE AND SIX—ABUSE OF DISCRETION IN DETERMINING ATTORNEY’S FEES

       Via his fifth issue, Gonzales asserts that the trial court abused its discretion when

it awarded attorney’s fees to Pounds for her tax attorneys in the absence of expert

testimony or exhibits to establish the reasonableness and necessity of the fees. Further,

he contends through his sixth issue that the trial court abused its discretion when it denied

his request for attorney’s fees despite the affirmance that he was owed money related to

his equalization judgment and that the decree mandated that the fees be paid if default

by Pounds resulted in legal action.




                                             16
      In Texas, each party generally must pay its own attorney’s fees.         Rohrmoos

Venture v. UTSW DVA Healthcare, LLP, 578 S.W.3d 469, 483 (Tex. 2019) (citations

omitted). However, in some circumstances, such as when authorized by statute or

contract, a prevailing party may recover fees from the opposing party. Brewer v. Lennox

Hearth Products, LLC, 601 S.W.3d 704, 721 n.71 (Tex. 2020). A trial court may award

reasonable attorney’s fees in a proceeding for enforcement of a divorce decree under

section 9.014 of the Family Code. See TEX. FAM. CODE ANN. § 9.014 (West 2020). A

party seeking attorney’s fees “bears the burden of providing sufficient evidence” that the

requested fees are both necessary and reasonable. Rohrmoos Venture, 578 S.W.3d at

498. The amount of attorney’s fees awarded by the trial court in a bench trial is a matter

subject to review under an abuse of discretion standard. Ridge Oil Co. v. Guinn Invs.,

Inc., 148 S.W.3d 143, 163 (Tex. 2004). The trial court abuses its discretion if it awards

expenses without legally and factually sufficient evidence that the attorney’s fees were

reasonable and necessary. Id.


      In determining whether the evidence is legally sufficient, we must consider

evidence in the light most favorable to the challenged finding and indulge every

reasonable inference that would support it. Betancourt, 2019 Tex. App. LEXIS 323, at *9

(citing Bass v. Walker, 99 S.W.3d 877, 883 (Tex. App.—Houston [14th Dist.] 2003, pet.

denied)). When conducting our analysis, we must credit favorable evidence if a

reasonable fact finder could and disregard contrary evidence unless a reasonable fact

finder could not. Betancourt, 2019 Tex. App. LEXIS 323, at *9 (citation omitted). When

reviewing a challenge to the factual sufficiency of the evidence, we examine the entire

record, considering both the evidence in favor of, and contrary to, the challenged


                                           17
finding. Id. (citing Cain v. Bain, 709 S.W.2d 175, 176 (Tex. 1986)). After considering all

the evidence, we will set aside the fact finding only if it is so contrary to the overwhelming

weight of the evidence as to be clearly wrong and unjust. Betancourt, 2019 Tex. App.

LEXIS 323, at *9 (citing Pool v. Ford Motor Co., 715 S.W.2d 629, 635 (Tex. 1986)). In a

nonjury trial, the trial court is the sole judge of the credibility of the witnesses and the

weight to be given to their testimony. Betancourt, 2019 Tex. App. LEXIS 323, at *9 (citing

Tate v. Commodore Cty. Mut. Ins., Co., 767 S.W.2d 219, 224 (Tex. App.—Dallas 1989,

writ denied)).


       In reviewing the sufficiency of the attorney’s fee evidence set forth here, the

lodestar analysis applies, as it does in “any situation in which an objective calculation of

reasonable hours worked times a reasonable rate can be employed.” Rohrmoos Venture,

578 S.W.3d at 498. Under the lodestar method, the fact finder begins the attorney fee

calculation by determining the reasonable hours worked multiplied by a reasonable hourly

rate. Id. “Sufficient evidence includes, at a minimum, evidence of (1) particular services

performed, (2) who performed those services, (3) approximately when the services were

performed, (4) the reasonable amount of time required to perform the services, and (5)

the reasonable hourly rate for each person performing such services.” Id. Obtaining such

evidence requires “itemizing specific tasks” and “the time required for those tasks.” Id. at

495 (quoting City of Laredo v. Montano, 414 S.W.3d 731, 736 (Tex. 2013) (per curiam)).

The fees incurred or contracted for do not themselves establish reasonableness or

necessity. Rohrmoos Venture, 578 S.W.3d at 495. The result of the lodestar calculation,

on the other hand, is presumed to represent a reasonable and necessary attorney fee.

Id. at 501.


                                             18
       In rare circumstances, the lodestar figure may be adjusted upward or downward,

but only if specific evidence overcomes the presumption of reasonableness and shows

that the adjustment is necessary to achieve a reasonable fee award. Milliken v. Turoff,

No. 14-19-00761-CV, 2021 Tex. App. LEXIS 4188, at *6 (Tex. App.—Houston [14th Dist.]

May 27, 2021, no pet.) (citing Rohrmoos Venture, 578 S.W.3d at 500-01). The lodestar

figure may not be adjusted based on considerations that are already inherently subsumed

within the lodestar calculation. Id. (citation omitted). Considerations that the lodestar

calculation already takes into account usually include, at a minimum, “the time and labor

required,” “the novelty and difficulty of the questions involved,” “the skill required to

perform the legal service properly,” “the fee customarily charged in the locality for similar

legal services,” “the amount involved,” “the experience, reputation, and ability of the

lawyer or lawyers performing the services,” “whether the fee is fixed or contingent on

results obtained,” “the uncertainty of collection before the legal services have been

rendered,” and “results obtained.” Milliken, 2021 Tex. App. LEXIS 4188, at *7 (citations

omitted).


       As noted, the trial court did not hold a hearing regarding attorney’s fees. Rather,

it requested written submission of requests for those fees a week following the hearing.

Included in the record are invoices setting forth the rate charged, the time spent, and a

brief description of the tasks performed. However, this information is not a substitute for

testimony explaining the reasonableness and necessity of those fees. See, e.g., Jarvis

v. Rocanville Corp., 298 S.W.3d 305, 319 (Tex. App.—Dallas 2009, pet. denied) (attorney

testified the fees were reasonable and necessary).          It is no better than “general,

conclusory testimony” that is “devoid of any real substance.” Rohrmoos Venture, 578


                                             19
S.W.3d at 501-02. Such evidence has been found insufficient to support an award of

attorney’s fees. Id. Compare In re A.M., No. 02-18-00412-CV, 2020 Tex. App. LEXIS

5334, at *10 (Tex. App.—Fort Worth June 4, 2020, no pet.) (mem. op.) (finding testimony

of attorney regarding qualifications, hourly rate as fair and reasonable among family law

practitioners in his area and experience, time spent on case, and travel and attendance

at hearing sufficient to show attorney’s fees were reasonable and necessary). Having

considered the evidence in the light most favorable to the challenged finding and indulging

every reasonable inference that would support the trial court’s award of attorney’s fees,

we are of the opinion that the evidence is factually insufficient. Accordingly, we thus

sustain Gonzales’s fifth issue. In light of this ruling, we remand this issue to the trial court

for further proceedings not inconsistent with this opinion.


       We turn now to Gonzales’s contention that the trial court erred in denying his

request for attorney’s fees. The record shows Pounds agreed she defaulted on the

agreement set forth in the Agreed Final Decree of Divorce when she stopped making

installment payments to Gonzales in March 2020. Gonzales testified that under the

divorce decree, Pounds agreed to pay reasonable attorney’s fees in the event he had to

collect on that obligation. Further, Gonzales argues, the trial court found Gonzales was

entitled to receive the outstanding amount of $200,285.28 from Pounds. As a result,

Gonzales argued, he was entitled to receive the attorney’s fees he requested.


       However, Gonzales’s request for attorney’s fees suffers from the same deficiency

as that of Pounds. While we agree that the Agreed Final Decree of Divorce provided for

attorney’s fees from Pounds to Gonzales in the event of Pounds’s default, and thus is not

of the same character as that of Pounds’s request, the decree still called for payment of

                                              20
reasonable fees. The record contains insufficient evidence that the requested fees were

reasonable.    As mentioned above, the trial court did not hold a hearing regarding

attorney’s fees and thus, there is insufficient testimony or other evidence that satisfies the

requisites for an award of attorney’s fees to Gonzales. Rohrmoos Venture, 578 S.W.3d

at 484 (“When fee-shifting is authorized, whether by statute or contract, the party seeking

a fee award must prove the reasonableness and necessity of the requested attorney’s

fees.”) (citations omitted). Therefore, while we sustain Gonzales’s sixth issue as to an

award of attorney’s fees, we also remand this issue to the trial court for further

proceedings not inconsistent with this opinion.


       ISSUE SEVEN—ABUSE OF DISCRETION IN DENYING ALL RELIEF REQUESTED BY
                   GONZALES

       In his seventh issue, Gonzales argues the trial court abused its discretion when it

denied all of the relief he requested in his enforcement pleadings despite the fact that

Pounds stipulated she failed to pay the installment payments toward the equalization

judgment as ordered.


       As support for his argument, Gonzales points to several instances in which Pounds

agreed she failed to make the payments as required and wholly admitted default. Further,

he argues, Pounds “did not have pleadings on file requesting that the trial court determine

the balance of the equalization judgment.”


       We agree the record shows Pounds admitted her default in paying the installments

as required under the equalization judgment. However, that admission did not require

the trial court to find in Gonzales’s favor. Rather, the court was still within its discretion

to determine what, if any, relief to award Gonzales. See Greiner v. Jameson, 865 S.W.3d

                                             21
493, 498 (Tex. App.—Dallas 1993, writ denied) (trial court has broad discretion in

enforcing its judgments). Reviewing the record, we cannot say the trial court acted

without reference to any guiding rules or principles in denying the relief Gonzales

requested. Downer v. Aquamarine Operators, Inc., 701 S.W.2d 238, 241-42 (Tex. 1985),

cert. denied, 476 U.S. 1159, 90 L. Ed. 2d 721, 106 S. Ct. 2279 (1986).


      Furthermore, we cannot agree with Gonzales’s contention that the trial court

abused its discretion in denying his requested relief because Pounds did not have

pleadings on file requesting the trial court determine the balance of the equalization

judgment. Both parties made arguments concerning the balance of the equalization

judgment and the trial court could not have made requested rulings concerning the

judgment and other claims without determining that balance. Gonzales has not satisfied

his burden to show how the trial court abused its discretion in doing so. We thus overrule

issue seven.


      ISSUE EIGHT—ABUSE OF DISCRETION IN GRANTING TO POUNDS RELIEF NOT
                  REQUESTED IN HER LIVE PLEADINGS

      Finally, Gonzales argues through his last issue that the trial court abused its

discretion by granting the relief Pounds requested in her proposed disposition of issues

that was not included in her live pleadings. Gonzales complains that Pounds never asked

the trial court to offset Gonzales’s equalization judgment by an alleged balance owed to

the IRS. Further, he contends, Pounds never pleaded in her motion that he failed to make

a payment to the IRS relating to the 2017 tax liability. Instead, the only relief Pounds

sought was as follows:




                                           22
       Violation 207. JOHN T. GONZALES refused to work with John Knox, CPA,
       in the preparation of the parties’ 2017 tax return. This resulted in John Knox
       having to file two returns and charging the parties $2,107.50 for his services.
       JOHN T. GONZALES has not paid his half, which amounts to $1,053.75.

       Violation 208. JOHN T. GONZALES did not have his 2017 tax return
       prepared by John Knox per the terms of the parties’ decree.

       10. Petitioner requests that for each violation alleged above, Respondent
       be held in contempt and fined up to $500.

       11. Petitioner requests that, if the Court finds that any part of the order
       sought to be enforced is not specific enough to be enforced by contempt,
       the Court enter a clarifying order more clearly specifying the duties imposed
       on Respondent and giving Respondent a reasonable time within which to
       comply.

       Therefore, Gonzales argues, the trial court’s ruling in this matter served as a

substantive change to the Agreed Final Decree of Divorce, violating section 157.421 of

the Family Code, 8 and granted relief that was not specifically pleaded by Pounds.


       The record indicates that the parties discussed the potential offsets to the judgment

at length during the hearing. At no time did Gonzales raise the complaints he now brings.

Rather, he argued to the trial court that those offsets were not valid. As such, we will look

only to whether the trial court’s ruling here served as a substantive change to the decree

in violation of the Family Code. See TEX. R. APP. P. 33.1(a); Knapp v. Wilson N. Jones

Mem’l Hosp., 281 S.W.3d 163, 170 (Tex. App.—Dallas 2009, no pet.) (“To preserve an

error for appeal, a party’s argument on appeal must comport with its argument in the trial

court.”).


       We cannot agree with Gonzales’s contention that each of the trial court’s offsets

against the equalization judgment substantively changed the agreement set forth in the


       8    TEX. FAM. CODE ANN. § 157.421 (West 2014) (providing for clarification of a non-specific order).

                                                      23
Agreed Final Decree of Divorce. The trial court found the equalization judgment owed by

Pounds to Gonzales should be offset by $86,237.56 for Gonzales’s one-half of the parties’

2017 tax liability, $30,572.00 for the penalties and interest accrued on the parties’ 2017

federal income tax liability since June 15, 2019, $14,220.00 for Walters Gilbreath, PLLC’s

attorney’s fees, $17,590.00 for Five Stone Tax Advisers’ attorney’s fees, and $3,818.25

for Gonzales’s one-half of the fees owed to John Knox. All of those offsets were either

items agreed to by the parties or properly determined by the trial court as discussed

herein. The trial court did not change anything with regard to what Gonzales was entitled

to receive, nor did it alter any agreement made by Gonzales and Pounds as to what each

party would pay. Accordingly, we cannot find the trial court abused its discretion. We

overrule Gonzales’s final issue.


      CONCLUSION

      We overrule Gonzales’s second, fourth, seventh, and eighth issues; however, we

sustain his first, third, fifth, and sixth issues.   As such, the Order on Motion for

Enforcement is reversed and this cause is remanded to the trial court for further

proceedings consistent with our opinion herein.




                                                       Patrick A. Pirtle
                                                            Justice




                                            24